ao CR lt SH
J Usd, v. A,.crael Ashley

TS Lew. J ar 7
f—

as Kobe Mae eu; Leggs aoe

We. neTRICT “COU

- APR T7261 —*

SF Aare Lieb? ay LELELL AZO egee Ve.

 

 

 
 

 

 

 

 

 
  

 

Litgnives h? ptt fag ol na Brot?

6A tf Sata. FOLD.
ee ae ——————_—
x 1 hitedlhigacid é " Mlgfiade On tee
(ee Aeeot bac Dats VA Jpee_ be AZ.

U ae aE |
BE Abzety diac

EEG EEO, EE

OB D2e Lo (amen 2.” depen Lae egde - 6), ee
EE pi hace +k ppoak U Ptddce
9 , ZL

f GS 7

 

 
 

Zi woe Dhan’ te, Lie seehaa ae

 

 

 

 

 

 

 

 

Boe Atta th aE Pete:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
